Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  162200(31)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  BLAIR R. KAUFMAN,                                                                                    Elizabeth T. Clement
             Plaintiff-Appellant,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 162200
  v                                                                 COA: 353318
                                                                    Ingham CC: 18-000291-NM
  CRANBERRY LAKE, ALMA POTTER,
  and MERITUS, INC.,
             Defendants-Appellees.
  _________________________________________/

        On order of the Chief Justice, the motion of plaintiff-appellant to waive filing fees
  is GRANTED as to this case only.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 6, 2020

                                                                               Clerk